Appeal from a judgment of the County Court of Schenectady County (Halloran, J.), rendered November 17, 1999, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
In satisfaction of two indictments, defendant pleaded guilty to the reduced charge of burglary in the third degree, waived his right to appeal and was sentenced in accordance with the negotiated plea agreement to six months’ imprisonment and five years’ probation. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment of conviction is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Spain, Mugglin, Rose and Kane, JJ., concur. *743Ordered that the judgment is affirmed, and application to be relieved of assignment granted.